DETAILED ACTION
This office action is in response to claims 11/08/19. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by DeVault US 20090114463 A1 (Hereinafter “DeVault”).
Regarding Claim 1, DeVault teaches a charging control apparatus for a vehicle including a storage battery configured to be charged with power supplied from an external power supply and with power regenerated by a motor connected to a wheel ([0008], A rechargeable energy storage device is included in the hybrid electric vehicle to power the electric motor, and can be 
an information acquisition circuit configured to acquire, when the storage battery of the vehicle that is being stopped is charged with the power from the external power supply, location information indicating a current location of the vehicle, and altitude information on surroundings of the current location ([0057], In one example, the vehicle controller 50 can know by sensing and storing the location of the recharging station 102 in memory 62 when used.  The geographic location of the recharging station 102 can also be known through inputs 60 defined by an operator-defined location, a navigation system, global positioning system (GPS), or a map database.  The vehicle controller 50 can define locations by assigning a latitude, longitude, 
and/or elevation using GPS); 
a calculation circuit configured to calculate, when a travel route has not been designated, a change amount of a state of charge (SOC) of the storage battery from the current location to at least one predetermined point in the surroundings, based on the location information and the altitude information ([0057], Combining information of both the straight-line distance 120 and the probable actual distance 125 may result in calculating continuously (or stepped) variable SOC targets along the route that are intermediate between the SOC targets for just one method or the other method alone, thereby offering more options for the vehicle controller 50 and the vehicle 10); 
and a setting circuit configured to set, based on the calculated change amount of the SOC, a charge amount of the storage battery to be charged with the power from the external power supply in consideration of transition of the SOC that changes when the vehicle travels in a plurality of routes toward different predetermined points ([0051], One example can be for the 
Regarding Claim 10, DeVault teaches the charging control apparatus for the vehicle according to claim 1, wherein the information acquisition circuit is configured to acquire map information from a navigation system, the map information includes the altitude information, and information on a chargeable point indicating a charging place at which the external power supply is installed, and the at least one predetermined point is set to include a plurality of chargeable points ([0057], In one example, the vehicle controller 50 can know by sensing and storing the location of the recharging station 102 in memory 62 when used.  The geographic location of the recharging station 102 can also be known through inputs 60 defined by an operator-defined location, a navigation system, global positioning system (GPS), or a map database.  The vehicle controller 50 can define locations by assigning a latitude, longitude, and/or elevation using GPS).
Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/            Examiner, Art Unit 2846